Citation Nr: 0930561	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, rated 50 percent, effective June 
6, 2007.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
manifested by symptoms that produce impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD and assigned the initial disability ratings (and 
effective dates), statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A 
February 2008 statement of the case (SOC) provided notice on 
the "downstream" issues of entitlement to increased rating, 
and a February 2009 supplemental SOC readjudicated the matter 
after the appellant responded and further development was 
completed.  38 U.S.C.A.§ 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Significantly, it is not alleged that notice in this matter 
was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in September 2007.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The Veteran served in combat, and was awarded a Purple Heart 
Medal.  

April to July 2007 VA outpatient treatment records show that  
the Veteran presented with "classic PTSD symptoms" such as 
hypervigilance, the inability to sleep and/or stay asleep, 
suicidal thoughts, and a heightened startle response to loud 
noises. In July 2007, his global assessment of functioning 
(GAF) score was 60.

On September 2007 VA examination it was noted that the 
Veteran was taking antidepressants for treatment of PTSD.  
The examiner commented that the  PTSD did not result in total 
occupational and social impairment or in deficiencies in 
judgment, thinking, family relations, work, mood, or school, 
but that it caused reduced reliability and productivity.  It 
was noted that the Veteran has "great relationships" with 
his daughter and granddaughter; and that he has been married 
to his fourth wife for a few months (but that they had been 
together for approximately 9 years).  He did not have a 
history of suicide attempt, but reported suicidal ideation.  
He reported he had a limited social network, as he feared 
establishing friendships for fear of losing them.  The 
examiner noted that the Veteran was clear and coherent in his 
speech and was oriented properly; his mood during the 
examination was noted as anxious and depressed.   The Veteran 
noted that PTSD was causing him to experience trouble 
sleeping, and frequent nightmares, irritability, outbursts of 
anger, hypervigilance, an aggravated startle response, 
avoidance of crowds, and combat memories triggered by loud 
noises.  The examiner opined that the Veteran was capable of 
handling his own finances, that his unemployment was not 
related to his PTSD, and that he had a good prognosis for 
recovery.  The Veteran stated that he enjoyed riding his lawn 
tractor, playing golf (which had been more difficult due to a 
decrease in his vision), and watching football.  
Additionally, the Veteran's alcohol consumption was mentioned 
as possibly exacerbating his PTSD symptoms.  

October 2007 to October 2008 VA outpatient treatment records 
note the symptoms and treatment of the Veteran's PTSD.  He 
attended PTSD education classes where he was taught 
techniques relating to relaxation and anxiety management 
which led to improvement of the PTSD symptoms. He was on 
prescription medications which reduced his sleep problems and 
irritability.  October 2007 VA outpatient treatment records 
note he was neatly dressed; was in a "pretty good mood"; 
and had global assessment of functioning (GAF) scores of 55 
and 60.  In September 2008, he indicated that recent attempts 
to suppress memories and emotions associated with Vietnam 
were causing him to withdraw from his family and work 
situations (as reflected by his wife and mother describing 
his recent disposition as "quiet").  He hypothesized that 
his withdrawal was related to attempts to consciously avoid 
focusing on negative memories, which hurt his ability to 
interact with others.

In his December 2007 notice of disagreement, the Veteran 
stated that he had worked for one company for 18 years until 
they downsized and he lost his job.  Since then, he had 
walked away from high paying jobs because he "didn't get 
along with management."  He also stated that he did not have 
a close relationship to his sister, had no friends, and did 
not socialize.  He reported suicidal thoughts, which were 
alleviated by medication.  

In a January 2008 letter, the Veteran's wife described his 
hypervigilance, anger issues, and nightmares, which had 
improved and worsened over time.  She noted that he was 
having "twitches" at night, resulting in his kicking her in 
his sleep.  She advised that he was had been estranged from 
his only daughter for approximately 10 years, possibly from 
his anger and controlling attitude.  She stated that his 
anger used to scare her, but "has been more controlled for a 
few years now."  The Veteran had "held 7 different jobs" 
since she had known him, had "extremely high expectations of 
himself and others". and was controlling, but was a 
dedicated and conscientious worker who went "above and 
beyond to do the best job and to help his customers and his 
coworkers ([who] always seem[ed] to love him)."  It was 
noted that he had volunteered on the Mobile Vietnam Veterans 
Memorial in 2003, and that he had no "real friends," as he 
did not allow himself to get close to people, had issues with 
trusting individuals, and had had panic attacks in the past.  
He was described as a very disciplined person who "tries 
very hard to maintain control [and is] very worried that 
sometime he wont [be able to]."

A January 2008 VA Form 21-4192 Request for Employment 
Information notes that the Veteran's most recent employment 
was terminated due to downsizing, and was unrelated to his 
PTSD.  

January 2008 VA outpatient records note that the Veteran was 
setting up meetings to find employment, and was engaging in 
photography as a hobby.  It was noted that he had improved 
management of his PTSD symptoms by treatment, including PTSD 
group sessions.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is currently rated 50 percent under 38 
C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission. 38 C.F.R. § 
4.126(a). The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Id. However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment. 38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection. See Fenderson v. West, 12 
Vet. App. 119 (1999).

Considering the evidence of record under the governing laws 
and regulations as set forth above, the Board finds that at 
no time during the appeal period has the Veteran exhibited 
symptoms of PTSD that more nearly approximated the criteria 
for the next higher (70 percent) rating, and that an 
increased, or "staged" increased rating is not warranted.  

While the September 2007 VA examination and VA outpatient 
treatment records reflect that the Veteran's PTSD has been 
characterized by some disturbances of mood, anger, 
depression, hypervigilance and difficulty in maintaining some 
relationships, the evidence does not show total and social 
impairment or deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  
Significantly, the September 2007 VA examination found that 
the Veteran had reduced reliability and productivity due to 
his PTSD symptoms; this corresponds directly to the rating 
criteria for his current 50 percent rating.  See Code 9411.  
The GAF score assigned (55) reflects only moderate symptoms 
(See Quick Reference to the Diagnostic Criteria in DSM-IV 
(2004)). 

While the evidence of record suggests that the Veteran has 
had some difficulty maintaining effective work and social 
relationships, he has not unable to manage those 
relationships.  Notably, his last employment was terminated 
not due to PTSD symptoms, but due to downsizing, and he has 
consistently been described as a conscientious and reliable 
worker.  As for personal relationships, the Veteran is 
currently married and has good relationships with his 
daughter and granddaughter.  (While his wife reports 
estrangement from his daughter, the VA examination report 
notes he has indicated otherwise.)  The January 2008 letter 
from the Veteran's wife relates that he interacts well with 
customers and coworkers.  His volunteer work with the Mobile 
Vietnam Veterans Memorial also reflects a considerable degree 
of social adaptability.  It has been noted that he has only a 
few close friends, however, that he has close relationships 
with his wife, daughter, and granddaughter, and is liked by 
coworkers and customers reflects that while he may have 
difficulty establishing and maintaining effective 
relationships, he does not have an inability to do so.

The record suggests that the Veteran's medications have been 
helpful in curbing his anger issues and suicidal thoughts.  
While he has reported nightmares, panic attacks, and 
hypervigilance and receives treatment for depression, he has 
consistently been described as oriented to place and time 
(contraindicating deficiencies in most areas).  

While the record shows the Veteran has a tendency to remain 
detached and estranged from others he does not trust, to 
avoid thoughts and reminders of traumatic events, and to be 
hypervigilant, the manifestations of these symptoms have not 
caused substantial functional impairment in family relations, 
judgment, thinking, or mood so as to warrant a higher (70 
percent) schedular rating at any time during the appeal 
period.  

The overall disability picture presented by the Veteran's 
PTSD most nearly approximates the criteria for his current 50 
percent rating.  The preponderance of the evidence is against 
a schedular higher (70 percent) rating, and the benefit of 
the doubt rule does not apply.

The Board has a considered whether referral of this matter 
for extraschedular consideration is indicated.  The symptoms 
of, and functional impairment due to, the Veteran's PTSD 
shown by the record are entirely encompassed by the schedular 
criteria, and therefore those criteria are not inadequate.  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Furthermore, nothing about the disability picture 
presented by the PTSD suggests it is exceptional.  
[Significantly, in conjunction with his claim for TDIU (which 
was denied by an unappealed December 2008 rating decision), 
he was asked to provide information regarding the impact of 
his various service connected disabilities (he has additional 
substantially disabling service-connected disabilities, 
including diabetes with various complications, hearing loss, 
and tinnitus) on his employment; he did not respond.  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


